IN THE
                             TENTH COURT OF APPEALS

                                     No. 10-22-00277-CV

    IN RE DONALD CROWNOVER II AND SUMMER DAWN LAMB



                              From the County Court at Law
                                    Ellis County, Texas
                                Trial Court No. 108924CCL


                                     Original Proceeding


                              MEMORANDUM OPINION


       Relators’ petitions for writ of mandamus filed on August 23, 2022, and August 24,

2022, are denied.1




                                                       STEVE SMITH
                                                       Justice




       1  Relator, Summer Dawn Lamb, filed her petition for writ of mandamus on August 23, 2022.
Relator, Donald Crownover II, filed a “Joinder in Relator Summer Lamb’s Petition for Emergency Stay and
Writ of Mandamus” on August 24, 2022. In his filing, Crownover II adopted all of the arguments made by
Lamb and did not advance any additional arguments of his own.
Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith,
Petitions denied
Opinion delivered and filed October 26, 2022
[OT06]




In re Crownover, et al.                        Page 2